Citation Nr: 0209158	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain with degenerative joint disease, prior to July 
11, 1995.

2.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative disc and joint disease, 
effective July 11, 1995.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to May 
1985.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied an evaluation in excess of 10 
percent for the veteran's low back disability, but 
incorporated degenerative joint disease of the lumbar spine 
as part of the service-connected disability.  The rating 
decision identified the disability as chronic low back strain 
with mild degenerative changes.  

During the pendency of the appeal, subsequent examinations 
showed disc disease of the lumbar spine with a medical 
opinion of a causal link to the lumbar strain.  The RO 
included the veteran's disc disease in granting an increased 
rating to 40 percent, effective July 11, 1995 (see February 
2002 Supplemental Statement of the Case (SSOC)).  As the 40 
percent rating is less than the maximum available under all 
the applicable diagnostic criteria (see 38 C.F.R. § 4.71, 
Diagnostic Code 5293 (2001)), the claim for the assignment of 
a higher rating, including for the period beginning July 11, 
1995, remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In correspondence received in October 1994, the veteran 
indicated that his service-connected low back disability and 
residuals of a fracture of the right femur rendered him 
unable to hold a steady job.  The Board construes this 
statement to be a claim for total rating based on individual 
unemployability, due to service-connected disabilities.  As 
this issue has been neither prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period prior to July 11, 1995, the veteran's 
service-connected low back disability, which did not include 
disc disease, was manifested by mild arthritic changes with 
no more than slight limitation of motion of the lumbar spine 
and characteristic pain; it was not productive of muscle 
spasm or loss of lateral spine motion, unilateral, in 
standing position.  

3.  For the period beginning July 11, 1995, the veteran's 
service-connected low back disability, which did include 
degenerative disc and joint disease, has been manifested by 
limitation of motion of the lumbar spine, muscle spasms, and 
intervertebral disc symptoms; it has not been productive of 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome characterized by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurologic findings with little intermittent relief.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for low back strain with degenerative changes, prior 
to July 11, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



2.  The schedular criteria for an evaluation in excess of 40 
percent for low back strain with degenerative changes, 
effective July 11, 1995, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran maintains, in substance, that the current 
evaluations do not adequately reflect the severity of his low 
back disability.  His assertions, as set forth in written 
correspondence and during his VA examinations, has been 
consistent throughout.  For the sake of clarity, the Board 
has synthesized these assertions and will discuss them 
together.  

The veteran essentially maintains that he has constant 
lumbosacral spine pain, is unable to sleep at night, and 
takes medications such as Ibuprofen and Indomethacin for 
arthritis.  The veteran has described the pain as radiating 
down the posterior aspects of both thighs, at times into the 
right calf, and has said that at times the right lower 
extremity felt weak and wobbly.  During his October 1996 VA 
examination, the veteran said that he did not have pain at 
that time, but stated there were periods when the pain was 
quite severe.  During these times he took Motrin and muscle 
relaxers.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  VA's duty to assist 
claimants has been modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for an 
increased evaluation of the claimed disability, as well as 
the evidence of record, by a copy of the September 1994 
rating decision, the statement of the case, and several 
SSOCs.  

The RO has obtained, or received and associated with the 
claims file, VA and private medical records, including those 
identified by the veteran.  The veteran has been provided VA 
examinations that are adequate for rating purposes.  In June 
1999, the veteran responded to an RO request for additional 
information with the comment that VA had all treatment 
records pertaining to his back disability.  

The Board specifically finds that VA has met or exceeded the 
obligations of the new criteria regarding the duty to assist.  
VA has obtained all pertinent records regarding the issue on 
appeal and the veteran has been effectively notified of the 
evidence required to substantiate this claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  There is no indication 
that there is any existing relevant evidence that has not 
been obtained.  The veteran further shows through his 
statements and submissions of evidence that he understands 
the nature of the evidence needed to substantiate the claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the foregoing, the 
Board finds that VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 66 Fed. Reg. 45,620 (codified as amended 
at 38 C.F.R. § 3.159).

Regarding post-service medical records, the veteran's claims 
file contains VA and private outpatient treatment records and 
records of VA examinations, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

A September 1986 rating decision granted the veteran service 
connection for chronic low back disability, evaluated as 10 
percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective in May 1985.  

VA and private outpatient treatment reports dated during the 
appeal period show that in December 1993, the veteran 
complained of increased low back pain and reported spasms.  
Physical examination revealed no evidence of muscle spasm, 
straight leg raising (SLR) was negative, reflexes were 3+ and 
ankle jerk was intact bilaterally.  Radiographic examination 
revealed mild degenerative changes of the lumbosacral spine.  
The veteran made complaints of hip pain in April and August 
1994, but no findings were made related to the back.  

On July 11, 1995, the veteran reported to a VA health-care 
provider that he had increased and severe low back pain 
radiating into the right hip, to the right calf.  The report 
states that the veteran denied trauma, had a history of 
intermittent low back pain, and the pain was now radiating to 
the leg for the first time.  The diagnosis was low back pain 
with radiculopathy.  Shortly thereafter, a July 1995 
radiographic examination resulted in an impression of 
degenerative disc disease at L3-4 and a July 1995 MRI 
resulted in an impression of minimal disc bulges at L3-4 and 
L5-S1, but without significant canal or neuroforaminal 
stenosis.  

The report of an August 1995 VA examination indicates that 
the veteran appeared to walk with a normal gait but had 
shortness of the right lower extremity by one inch.  He had 
no lumbar tenderness, lumbar deformity, paravertebral muscle 
spasm or rigidity.  Lumbar range of motion was within normal 
limits, although there was slight discomfort at maximum 
ranges.  Patella and Achilles reflexes were physiologic and 
bilaterally equal.  The examiner detected no sensory deficit 
or paresis.  Supine SLR was painful at 80 degrees 
bilaterally.  The Fabere movement was slightly painful.  
Sitting SLRs were 90 degrees bilaterally.  The pertinent 
impression was lumbar strain with history of mild 
degenerative joint disease.

During March 1996 VA outpatient treatment, spasms of the 
paravertebral muscles and mild scoliosis were noted.  Range 
of motion was forward bending to 45 degrees, SLR was negative 
and deep tendon reflexes were 2+ at the ankles and knees.  

The report of an October 1996 VA examination indicates that 
the veteran walked with a normal gait and had no kyphosis 
scoliosis.  On palpation, the examiner felt no muscle spasm 
and elicited no tenderness.  Flexion backward was to 45 
degrees, extension was to 20 degrees and lateral rotation was 
to 15 degrees bilaterally.  There was right side straight leg 
pain at 45 degrees, none on the left.  The veteran had no 
loss of sensation in the thighs or legs.  Patella and ankle 
reflexes were 2+ bilaterally.  The impression was history of 
lumbar strain, history of degenerative disc disease at L3-4, 
L5-S1.  The examiner opined that the disc disease was 
probably of a degenerative nature and related to the lumbar 
strain.  

A private May 1997 radiographic examination report provides 
that the veteran underwent examination of the cervical spine 
for complaints of muscle spasm.  All findings related to the 
cervical and thoracic spine.

The report of a June 1999 VA examination indicates that the 
veteran reported having worked as a security guard and in 
construction.  He reported that he had tried to do janitor 
work for the past five years, but had been unable to work 
more than half that time.  He said that within the past two 
years he had been turned down for employment in security work 
and janitor work on several occasions, due to his physical 
condition.  He currently took no prescription medications.  

The examiner noted that he had been asked to asses the 
veteran for two different conditions, including chronic low 
back pain with degenerative changes, and provide two 
opinions, including whether pain radiating down the right leg 
was due to radiculopathy or other causes.  The examiner set 
forth a review of the veteran's medical records.  

The veteran identified the main area of pain as the lumbar 
spine with right sciatic radiation aggravated by bending over 
to pick anything up.  The veteran had trouble squatting, 
bending, stooping, and lifting.  He stated that he could lift 
60 pounds but that thought it was too much.  He said that he 
could sit no longer than 20 minutes, or stand longer than 20 
minutes without having to move around.  He could not walk 
more than 15 minutes or more than two blocks without pain.  
He had a home exercise machine with some pulleys, which he 
used sometimes.  The veteran reported flare-ups which he 
thought were precipitated by the weather and exertion.  The 
duration of the flare-up might be from a few hours to a week 
or two.  He occasionally used a walking cane but generally 
used no appliances.  

On physical examination, the veteran's gait was almost normal 
with slight favoring of the right thigh.  He was able to get 
on and off the examining table easily.  SLR in the sitting 
position elicited lumbar pain at 90 degrees with both legs 
together.  SLR in the supine position elicited lumbar pain at 
10 degrees with each leg singly or with both legs together.  
The examiner noted that the veteran's threshold for pain was 
probably much lower than was often seen.  Deep tendon 
reflexes were normal in both patellar and Achilles locations.  
The veteran's spine pain was at mid-lumbar and he had 
classical sciatica, which was definitely present in both 
lower extremities, more severe on the right than the left.   
The veteran had parasthesias in the right anterior thigh in 
the distribution of the second and third lumbar cutaneous 
nerves.  The veteran's trunk mobility was evenly distributed 
and his lumbar bending was definitely limited.  With his 
knees straight, he could bend forward only to touch his 
knees.  He could back bend to 2 degrees, and side bend to 10 
degrees bilaterally, which he did at an angle of the third 
lumbar level.  Shoulder twist was limited to 20 degrees 
bilaterally.  The examiner pointed out that measurement from 
the anterior superior spine to the medial malleolus was 86 
cm. on the right and 91 cm. on the left.  The examiner said 
that he could only explain the discrepancy by concluding that 
the veteran was not able to lie in a perfectly relaxed 
symmetrical posture due to muscle spasm and pain.  

The pertinent impression was degenerative disability disease 
and degenerative joint disease in the lumbosacral spine, with 
secondary sciatica bilaterally with symptoms more prominent 
on the right than the left; and absence of signs of nerve 
root compression at L4 or L5 on either side.  The examiner 
commented that previous MRIs showed bulging lumbar discs, 
which were consistent with persistent back problems in the 
natural course of that disease process.  

The veteran has submitted a June 1999 statement from his 
employer, a building maintenance company.  The report 
provides that the veteran started as a full-time employee in 
July 1994, and was now part-time.  He was described as a good 
worker, when his health allowed.  He had never completed a 
full month, and each month missed from 12- 15 days of work 
and so was put on part-time.  The veteran's complaints were 
always his lower back, hip and knees.  

Outpatient VA treatment records dated through December 2001 
show that the veteran sought no treatment relating to his 
lumbar back disability after the June 1999 VA examination.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

Mild limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion is rated 20 
percent, while severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent evaluation.  
A 60 percent evaluation is for assignment for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Lumbosacral strain with characteristic pain only is rated 10 
percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Entitlement to an evaluation in excess of 10 percent for low 
back strain with degenerative changes, prior to July 11, 
1995.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for the veteran's 
low back strain with degenerative changes, prior to July 11, 
1995.  

The veteran's report of muscle spasms, made during his 
December 1993 VA examination, is probative, since lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
physical examination conducted at that time revealed no 
objective evidence of muscle spasm.  The Board finds that 
this medical finding is more probative to the veteran's low 
back condition than his own lay assertion, as it was made by 
a medical health care professional based on physical 
examination.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The remaining evidence dated prior to July 11, 1995, is also 
negative for muscle spasm and loss of lateral spine motion, 
unilateral, in standing position.  Thus, a higher evaluation 
is not warranted under Diagnostic Code 5295.  

As to the range of motion of the veteran's lumbar spine, 
medical records dated prior to July 11, 1995, fail to show 
more than slight limitation of motion.  Thus, a rating in 
excess of 10 percent is not warranted under 38 C.F.R. 
§ 4.71a, Code 5292. 
In this regard, the Board also finds that there is no 
evidence that the veteran's low back disability warranted 
higher than a 10 percent evaluation or additional 
compensation under 38 C.F.R. §§ 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
veteran's own complaint of low back pain, made during the 
relevant period, is entitled to probative weight, Falzone, 
supra.  However, there are no objective records showing that, 
during the period of time in question, the veteran's pain 
resulted in more than slight limitation of lumbar motion, as 
required for a 20 percent evaluation under Diagnostic Code 
5292.  There is no objective evidence to show that pain, 
flare-ups of pain, weakened movement, excess fatigability, or 
incoordination results in any additional functional 
limitation to a degree that would support a rating in excess 
of 10 percent under any of the applicable rating criteria.  
The Board finds that the veteran's complaints of pain, prior 
to July 11, 1995, are appropriately contemplated by the 10 
percent evaluation in effect during that time, and additional 
compensation based on functional loss and loss of motion is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).






Entitlement to an evaluation in excess of 40 percent for low 
back strain with degenerative changes, effective July 11, 
1995.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 40 percent for the veteran's 
low back strain with degenerative disc and joint disease from 
July 11, 1995.  

The veteran's current 40 percent rating is the maximum rating 
allowed under 38 C.F.R. § 4.71a Diagnostic Code 5292 or 5295.  
In light of the above, a higher rating under 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca can not be assigned under either of 
these Diagnostic Codes.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  The veteran's low back disability does not involve 
ankylosis of the lumbar spine (i.e., the spine fixed in one 
position), let alone unfavorable ankylosis of the lumbar 
spine as required for a 50 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5289.  

During the pendency of the appeal, subsequent examinations 
showed disc disease of the lumbar spine with a medical 
opinion of a causal link to the lumbar strain.  The RO 
including the veteran's disc disease in granting an increased 
rating to 40 percent, effective July 11, 1995 (see February 
2002 Supplemental Statement of the Case (SSOC)).  Thus, the 
remaining question regarding the issue of whether a rating in 
excess of 40 percent is warranted from July 11, 1995 is 
whether the veteran's now service-connected disc disease of 
the lumbar spine is productive of pronounced intervertebral 
disc syndrome to support an increased rating under 38 C.F.R. 
§ 4.71a, Code 5293.  The Board finds that it is not 
manifested by such disability.  

The relevant medical evidence indicates that the veteran has 
had some intervertebral disc symptoms at various times since 
July 11, 1995.  Radiculopathy was diagnosed in July 1995.  In 
June 1999 the veteran was noted to have classic sciatica, 
muscle spasm and pain to the point that he could not lie down 
in a straight line, and parasthesias in the right anterior 
thigh in the distribution of the second and third lumbar 
cutaneous nerves.  However, the veteran's symptoms have not 
been persistent throughout the relevant period.  In July 
1995, it was noted that he had no significant canal or 
neuroforaminal stenosis.  In August 1995, he had no sensory 
deficit, paresis or spasm.  It was noted in October 1996 that 
he had no muscle spasm, or loss of sensation in the thighs or 
legs.  In June 1999, the veteran's patellar and Achilles deep 
tendon reflexes were normal bilaterally, there was an absence 
of signs of nerve root compression at L4-L5 on either side, 
and it was noted he was not taking medication.  His ankle 
reflexes have been consistently reported as present, which is 
significant because one of the criteria for a 60 percent 
rating under Code 5293 is an absent ankle reflex.  Further, 
VA outpatient treatment reports dated through December 2001 
show that the veteran did not seek treatment for the lumbar 
spine after his June 1999 VA examination.  This fact is 
significant as it indicates that the veteran's symptoms were 
not persistent, and did not result in little intermittent 
relief.  

In summary, the Board finds that, for the period beginning 
July 11, 1995, the veteran's service-connected low back 
disability, to include degenerative disc and joint disease, 
has been manifested by limitation of motion of the lumbar 
spine, muscle spasms, and intervertebral disc symptoms, but 
it has not been productive of ankylosis of the lumbar spine 
or pronounced intervertebral disc syndrome characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurologic findings with little 
intermittent relief.  Accordingly, a rating in excess of 40 
percent is not warranted.

As the preponderance of the evidence is also against this 
aspect of the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert, supra; Ortiz, supra.


Entitlement to an Extraschedular Evaluation

The RO has considered entitlement to compensation under 
38 C.F.R. § 3.321(b).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2001).  "The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his low 
back disability.  He has not shown that his service-connected 
low back disability has required frequent periods of 
hospitalization.  The June 1999 statement by his employer 
does not show that the veteran has been economically harmed, 
solely by his service-connected low back disability, beyond 
the degrees of disability anticipated by his 10 percent and 
40 percent evaluations.  The employer stated that the 
veteran's employment problems stemmed from his lower back, 
hip and knees.  Hence, the preponderance of the evidence is 
against a finding that the veteran's service-connected low 
back disability is exceptional in nature or causes a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  Id.  As 
there is no objective evidence showing that the veteran's 
service-connected disability has a substantial impact upon 
his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.


                                                 







                                                        ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain with degenerative changes, prior to July 11, 
1995, is denied.

Entitlement to an evaluation in excess of 40 percent for low 
back strain with degenerative changes, effective July 11, 
1995, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

